UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1984


PATRICIA EKWOPI OSONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 19, 2013                 Decided:   March 28, 2013


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Luis E. Perez, Senior Litigation Counsel,
Gary J. Newkirk, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Patricia     Ekwopi     Osong,      a    native    and        citizen   of

Cameroon,       petitions     for   review     of   an    order   of     the    Board    of

Immigration       Appeals     (Board)    denying        her   motion     to    reopen    as

untimely        and   numerically       barred.          We     have     reviewed       the

administrative record and Osong’s contentions, and conclude that

the Board did not abuse its discretion in denying her motion.

See   8    C.F.R.     § 1003.2(a)       (2012).         We    accordingly       deny    the

petition for review in part for the reasons stated by the Board.

See In re: Osong (B.I.A. July 13, 2012).                       We further find that

we do not have jurisdiction to review Osong’s claim that the

Board abused its discretion in declining to reopen her removal

proceedings sua sponte.               See Mosere v. Mukasey, 552 F.3d 397,

400-01 (4th Cir. 2009).             Likewise, we lack jurisdiction over her

ineffective assistance of counsel claim because she failed to

file a petition for review of the Board’s order of September 12,

2011 addressing that claim.              See Stone v. INS, 514 U.S. 386, 405

(1995).         We therefore dismiss the petition for review in part

with respect to these claims.

                Accordingly, we deny in part and dismiss in part the

petition for review.           We dispense with oral argument because the

facts     and    legal     contentions    are     adequately      presented       in    the




                                           2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                PETITION DENIED IN PART
                                                  AND DISMISSED IN PART




                                    3